Citation Nr: 0009956	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-19 973	)	DATE
	)
	)

On appeal from thª+~ÐA=¿QïNëÔïXð9OÝ"Ë/	Ì9ýÍû+!U¤ªøl¾l+²àüDöÆ±¯;Påiú,ßÈ¸p¯5ØAÈ0 +>dî?+ß¾tj¯ â}:ÖD$B_N3K6ØÀ9èúïa»¨H±Ô½«Mç¼	}X²3ãâoÑÄÖâº6¥åÄÍ-´|(¿°ÔAlØßÑ1µÝÛÝMg½qL6â)ÁPÏJ0Q=(ó0ôÂän
i²º¸±^{Ì¥_ëORRìq§	Ð-XÍÌñVV¾,CÆWÃvßVzÒ7tØþÍÕû£I¢o¥Óã§þMsÔ£ièJÂG¦ æ»&Mæ¹IiØçø8{ÆA}ÿ¸dXÚiJ1ê=E)'ÄyUÌQ$Ô
ª±ÌÜø.è¸P­x ¯Fò`çº<ØQ¬?h]Có«óV	Oduty from March 1970 to March 
1974.

This matter was originally before the Board of Veterans' 
Appeals (Board) in April 1996 when it was remanded with 
directives that the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, obtain additional VA and 
private medical records, and schedule VA otolaryngology 
examination to determine the nature and probable etiology of 
the veteran's sinus disorder.  This case is now before the 
Board on appeal from an August 1997 decision by the RO in 
Waco, Texas, which awarded service connection for chronic 
sinusitis with allergic rhinitis, and evaluated the same as 
10 percent disabling.  The veteran appealed the August 1997 
decision and this matter is again before the Board.

The veteran has also been awarded service connection for low 
back strain with osteoarthritis, currently evaluated as 40 
percent disabling.  A combined disability rating of 50 
percent has been assigned.

The veteran appeared for personal hearings before the RO in 
April 1994 and October 1996.  Transcripts of those hearings 
are of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's chronic sinusitis with allergic rhinitis is 
manifested by recurring episodes of a runny nose, sinus 
congestion, swelling, headaches, with itchy and watery eyes.

3.  The veteran's sinus disability is not severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence; it is not productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

4.  The chronic sinusitis with allergic rhinitis is not 
manifested by moderate crusting and ozena, and/or atrophic 
changes; polyps are not shown by competent evidence.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for sinusitis with allergic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6501, 6510 (1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran originally filed a claim of service 
connection for a "sinus condition" in July 1980.  The RO 
denied his claim in September 1980, holding that there was no 
showing of a chronic sinus condition during service, and that 
the record did not show post-service treatment for a sinus 
condition until March 1978.  The veteran did not appeal that 
decision.

In May 1993, the veteran filed a claim for a 
"sinusitis/rhinitis with associated headaches."  In a 
December 1993 decision, the RO continued the denial of the 
claim, holding that the evidence of record was insufficient 
to overcome the previous denial of service connection.  The 
veteran initiated a timely appeal of the December 1993 
decision.

The veteran appeared at a hearing before the RO in April 
1994.  He testified that symptoms of his sinus disorder 
included sneezing, postnasal drip, drainage, and occasional 
watering and itching of his eyes.  He reported that his 
sinusitis symptoms recurred every three or four months, and 
included occasional headaches with swelling in the nasal 
area.

After transfer of the claims file to the Board for appellate 
review, the Board issued an April 1996 remand which held that 
new and material evidence had been submitted that warranted 
reopening the sinusitis claim.  The April 1996 remand 
directed the RO to obtain outstanding VA and private medical 
records, and afford the veteran VA otolaryngology 
examination.  

Private medical records were obtained reflecting treatment 
the veteran received between October 1991 and March 1996.  
Those records showed diagnoses of allergic rhinitis with 
sinusitis throughout that time period which were treated with 
medication.  The veteran presented to the private treatments 
with complaints of an itchy and runny nose, with swelling and 
tearing in his eyes.  Objective examinations revealed clear 
nasal discharge and nasal mucosa that was pale and boggy.  A 
report of X-ray examination in September 1994 showed that the 
paranasal sinuses were free of opacification, with prominent 
inferior turbinates suggesting rhinitis.  

VA medical records were obtained which reflect treatment the 
veteran received between November 1995 and September 1996, 
primarily for treatment related to his orthopedic 
disabilities.  Outpatient records dated in November 1995 
reflect that the veteran presented with complaints of allergy 
and sinus problems "for [the] last few days," which were 
productive of nasal drainage.

The veteran appeared for another hearing before the RO in 
October 1996.  Questions and testimony at that hearing were 
limited to aspects of the veteran's claim for an increased 
rating of his service-connected low back strain with 
osteoarthritis.

The veteran was afforded VA nose and throat examination in 
November 1996.  He reported to the VA physician that he 
experienced a three to four day episode of sneezing, 
headaches, a runny nose, with watery and itchy eyes every 
three to four months.  The VA physician noted that the right 
side of the veteran's nose felt congested and swollen, and 
that he could not breathe through the right side.  His 
sinuses were noted as nontender.  The nostrils evidenced 
erythematous mucosa, with some swelling of his turbinates, 
and minimal discharge.  Discharge was noted as clear and not 
purulent.  Diagnoses were allergic rhinitis and history of 
chronic sinusitis.  The physician commented that the veteran 
appeared to be function normally between episodes, and the 
use of medication appeared to help alleviate the symptoms.

By an August 1997 rating decision, the RO awarded service 
connection for chronic sinusitis with allergic rhinitis, and 
a rating of 10 percent was assigned under Diagnostic Code 
6510.  The veteran filed a timely notice of disagreement to 
that decision, asserting that his sinus disability warranted 
a higher evaluation.  

The veteran submitted additional evidence in support of his 
claim, including duplicates of private medical records 
already of record.  A private medical record dated in April 
1997 showed that the veteran presented with left sinus 
pressure and rhinorrhea.  A private medical record dated in 
January 1998 showed that the veteran complained of a left 
frontal headache of three days duration.  A tender left 
frontal sinus was found, and diagnosis was acute sinusitis.  

A record of VA outpatient treatment dated in May 1998 
revealed that the veteran presented with complaint of 
allergies "year round."  The veteran expressed that his 
medication provided only "50 [percent] help."  The VA 
examiner reported that anterior rhinoscopy showed no polyps 
or purulent discharge.   Appearance of allergic rhinitis was 
also recorded.

The veteran was referred by VA for evaluation by a private 
physician, whose June 1998 medical report reflects results of 
mediated skin tests.  Diagnoses were seasonal allergic 
rhinitis; perennial allergic rhinitis; history of headaches, 
"probably vascular in nature;" and hypertension.  The 
physician recommended that the veteran would benefit from a 
program of immunotherapy. 

A decision review officer considered the additional evidence, 
and found that it did not warrant a disability rating in 
excess of 10 percent under Diagnostic Code 6510.  In a 
supplemental statement of the case issued in November 1998, 
the decision review officer continued the 10 percent rating 
assigned to the veteran's service connected sinus disability.

In the substantive appeal (VA Form 9), the veteran asserted 
that a 30 percent rating should be established, which would 
"satisfy my appeal."

Legal Criteria.  Under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations, mandating an evaluation of the complete medical 
history of the veteran's claimed disability, operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  38 C.F.R. §§ 4.1, 4.2 (1999); 
Schafrath, 1 Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1999); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1999); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1999); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1 and 4.2, VA 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

The Board points out that the VA Schedule for Rating 
Disabilities has been revised with respect to the regulations 
applicable to evaluating disorders of the respiratory system.  
The Board notes that 38 C.F.R. § 4.97 was changed, effective 
October 7, 1996, and now includes new rating criteria for 
sinusitis, which may be found at Diagnostic Codes 6510 
through 6514.  Where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As noted 
above, the veteran requested that his application for service 
connection be reopened in May 1993, and amendments to the 
rating criteria for mental disorders became effective in 
October 1996.  Thus, the Board is obligated under Karnas to 
evaluate the veteran's claim under both the old and new 
criteria.

The veteran's chronic sinusitis is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6510, which covers chronic 
pansinusitis.  Under the old version of Diagnostic Code 6510, 
chronic pansinusitis with X-ray manifestations only, and with 
symptoms either mild or occasional, warranted a zero percent 
evaluation.  When moderate, with discharge or crusting or 
scabbing, and infrequent headaches, a 10 percent evaluation 
was warranted.  Severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warranted 
a 30 percent evaluation.  Postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations, is evaluated as 50 percent disabling.

Under the new version of Diagnostic Code 6510, a zero percent 
evaluation is warranted when sinusitis is detected by X-ray 
only.  A 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is required 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this Diagnostic Code 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  See 
38 C.F.R. § 4.97, Diagnostic Code 6510.

Regarding a rhinitis disability, under the rating criteria of 
38 C.F.R. § 4.97, Diagnostic Code 6501 in effect prior to 
October 7, 1996, a 10 percent rating was warranted for 
rhinitis if there was definite atrophy of intranasal 
structure, and moderate secretion.  A 30 percent rating was 
warranted if there was moderate crusting and ozena, and 
atrophic changes.  A 50 percent evaluation was warranted if 
there was massive crusting and marked ozena with anosmia.  

Under the new rating criteria for rhinitis, now found under 
Diagnostic Code 6522, a 10 percent evaluation is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
with polyps.  The regulations provide that in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  A 30 percent rating 
is the highest rating available under Diagnostic Code 6522.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

Analysis.  Initially, the Board finds that the veteran's 
claim for increased rating evaluation for his service-
connected chronic sinusitis with allergic rhinitis is well 
grounded pursuant to 38 U.S.C.A. § 5107.  In this regard, the 
Board notes that when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the issue of entitlement to a rating in excess of 10 percent 
for sinusitis with allergic rhinitis is just such a case.  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.  On the other hand, where 
entitlement to compensation has already been established, the 
appellant's disagreement with an assigned rating is a new 
claim for an increase based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
Having reviewed the case at hand, the Board is satisfied that 
the RO considered all evidence relevant to the rating 
criteria as to the issue on appeal.  Although the RO 
characterized this issue as an "increased rating," the 
adjudicative considerations set forth in Fenderson, supra, 
were satisfied by the RO's adjudicative process.

The veteran has been afforded VA examination in relation to 
this claim and the RO has obtained the veteran's medical 
records and reports generated by VA and private physicians.  
There does not appear to be any pertinent evidence that is 
not of record.  Thus, the Board finds that VA has fulfilled 
its duty to assist the veteran in developing the facts 
pertinent to his claim.  No further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The evidence reflects that the veteran has complained of 
intermittent episodes of sinusitis and rhinitis with 
associated headaches, runny nose, and congestion as primary 
symptoms.  The most current VA and private clinical reports 
of record substantiate that the veteran has continued to 
experience symptoms of sinusitis with rhinitis on an ongoing 
but intermittent basis.  As noted above, anterior rhinoscopy 
of the paranasal sinuses conducted by a VA physician in May 
1998 was negative for finding polyps or purulent drainage.  
None of the other medical evidence of record reveals the 
presence of polyps.  The remainder of the competent evidence 
of record reflects that his nasal discharge is clear and not 
purulent.  

Based on the pertinent criteria listed above, the Board finds 
that a rating in excess of the currently assigned 10 percent 
for chronic sinusitis with allergic rhinitis is unwarranted 
under the criteria in effect both prior to and after October 
7, 1996.  Although the record suggests that the veteran 
experiences a runny nose, congestion, headaches, and itchy 
and watery eyes on a regular basis, the evidence is devoid of 
evidence establishing that his sinus disability is manifested 
by frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge, or crusting reflecting 
purulence that would warrant a 30 percent rating under 
Diagnostic Code 6510 (1996).  Similarly, competent evidence 
has not demonstrated that the veteran sinus disability is 
productive of three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting that would warrant a 
30 percent rating under Diagnostic Code 6510 (1999).  Since 
the symptoms of the veteran's chronic sinusitis with allergic 
rhinitis do not meet the criteria for a 30 percent rating 
under the old or new criteria of Diagnostic Code 6510, it is 
axiomatic that the Board also finds the symptoms of the 
veteran's sinus disability do not meet the criteria for a 50 
percent rating.  

In regard to the allergic rhinitis element of the veteran's 
disability, it must be recalled that chronic, atrophic 
rhinitis with moderate crusting and ozena, and atrophic 
changes, must be demonstrated to warrant an evaluation of 30 
percent under the criteria of former Diagnostic Code 6501 
(1996).  The totality of evidence in this case is entirely 
negative for showing any crusting, ozena, or atrophic changes 
caused by the veteran's service connected sinus disability.  
As with Diagnostic Code 6510, above, it is axiomatic that, 
because a 30 percent rating is not warranted for rhinitis 
under Diagnostic Code 6501, the symptoms of his rhinitis do 
not meet the criteria for a 50 percent rating under former 
Diagnostic Code 6501.  

Further, as set forth by the legal criteria noted above, at a 
minimum, polyps must be shown by competent evidence in order 
to warrant a 30 percent disability rating under the current 
criteria found in Diagnostic Code 6522 (1999).  As the 
evidence in this case is devoid of any findings of polyps, a 
30 percent evaluation under Diagnostic Code 6522 simply 
cannot be warranted.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. at 593-94.  The current 
evidence does not provide a basis which permits a higher 
evaluation.  Specifically, the competent and probative 
evidence does not demonstrate the degree of impairment 
resulting from the veteran's sinus disability that meets or 
more nearly approximates the criteria for a disability rating 
in excess of the 10 percent currently assigned.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6501, 6510 (1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6522 (1999).

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999), concludes that the symptoms manifested by the 
veteran's chronic sinusitis with allergic rhinitis are 
consistent with the 10 percent rating currently assigned, and 
that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent.  The 
evidence is not in relative equipoise, and the disability 
picture, as discussed above, does not approximate the 
criteria for a higher rating.  Accordingly, the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 4.7 are not for 
application.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for chronic sinusitis with allergic rhinitis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

